Exhibit 10.30

SECOND AMENDMENT TO LEASE

 

SECOND AMENDMENT TO LEASE dated as of this  4th day of December,
 2015 (the "Effective Date"), by and between BP BAY COLONY LLC, a Delaware limited liability
company ("Landlord"), and AMAG PHARMACEUTICALS, INC., a Delaware corporation
("Tenant").

 

RECITALS

 

By Lease dated June 10, 2013 (the "Original Lease"), Landlord did lease to
Tenant and Tenant did hire and lease from Landlord certain premises containing
32,217 square feet of rentable floor area on the third (3rd) floor of the
building (the "Building") known as and numbered Bay Colony Corporate Center,
1100 Winter Street, Waltham, Massachusetts (referred to herein as the "Original
Premises").

 

By First Amendment to Lease dated as of March 24, 2015 (the "First Amendment"),
Landlord and Tenant (i) increased the size of the Original Premises by adding
thereto an additional 5,934 square feet of rentable floor area located on the
third (3rd) floor of the North Wing of the Building, which space is shown on
Exhibit A attached to the First Amendment (the "First Additional Premises" and
together with the Original Premises, the "Existing Premises") and (ii) extended
the Term of the Original Lease for a period of one (1)  year, upon all of the
same terms and conditions contained in the Original Lease except as otherwise
provided in the First Amendment to Lease.

 

Landlord and Tenant presently are negotiating an amendment to the Lease (the
"Third Amendment"), which, if and when executed, is anticipated to (i) increase
the size of the Existing Premises by adding thereto an additional 21,000 square
feet of rentable floor area located on the second (2nd) floor of the Building
(the "Second Additional  Premises"), and (ii) extend the Term of the Lease for a
period of five (5) year(s) from the date upon which Tenant's Annual Fixed Rent
obligations commence with respect to the Second Additional Premises.

 

In connection with negotiating the Third Amendment, Landlord and Tenant have
agreed that Landlord shall provide Tenant with certain temporary premises
containing 6,452 square feet of rentable floor area on the second (2nd) floor of
the Building (the "Temporary Premises"), substantially as shown on Exhibit A
attached hereto, upon all of the same terms  and conditions contained in the
Lease except as otherwise provided in this Second Amendment to Lease (the
“Second Amendment”).

 

Landlord and Tenant are entering into this instrument to set forth said demise
of the Temporary Premises, to extend the Term of the Lease and to amend
the Lease.

 

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained ,  Landlord
and Tenant hereby agree to and with each other as follows:





Page 1

--------------------------------------------------------------------------------

 



1.(A)        Notwithstanding anything to the contrary herein or in the
Lease contained, Landlord shall make available to Tenant the Temporary Premises
from the Temporary Premises Commencement Date (as hereinafter defined) until the
Temporary Premises Termination Date (as hereinafter defined).  Said demise of
the Temporary  Premises shall be upon  all of the same terms and conditions of
the Lease, except as hereinafter set forth:

 

(i)        The Commencement Date in respect of the Temporary Premises shall be
November 6, 2015, and Landlord shall deliver the Temporary Premises to Tenant on
said date ("Temporary Premises Commencement Date").

 

(ii)       The termination date in respect of the Temporary Premises ("Temporary
Premises Termination Date") shall be the date that is the earlier to occur
of (i) five (5) days after the date upon which Tenant's Annual Fixed Rent
obligations commence with respect to the Second Additional Premises
and (ii) July 31, 2016.

 

(iii)      Tenant shall pay Annual Fixed Rent in respect of the Temporary
Premises in the amount of $193,560 (i.e., a monthly payment of $16,130),
prorated for any partial month.

 

(iv)      Tenant shall have no obligation to pay Annual Fixed Rent or Additional
Rent on account of Operating Expenses and Taxes with respect to the
Temporary Premises.

 

(v)       Tenant shall pay for electricity with respect to the Temporary
Premises as a flat charge, at a rate of $806.50 per month (i.e., $1.50 per
rentable square foot per annum). Such amount shall be due and payable in advance
on the first day of each calendar month (or part thereof) falling within the
Temporary Premises term without offset, notice or demand.

 

(B)        Tenant shall lease the Temporary Premises "as-is", in the condition
in which the Temporary Premises are in as of the Effective Date, without any
obligation on the part of Landlord to prepare or construct the Temporary
Premises for Tenant's occupancy and without any representation by Landlord as to
the condition of the Temporary Premises; provided, however, that Landlord shall
clean the existing carpeting located in the Temporary Premises prior to the
Temporary Premises Commencement Date.

 

(C)        As of the Temporary Premises Termination Date, Tenant shall vacate
the Temporary Premises and deliver the Temporary Premises to Landlord in the
same condition in which the Existing Premises are required, pursuant to Sections
5.2, 9.6 and 9.17 of the Lease, to be delivered to Landlord at the expiration or
prior termination of the Term of the Lease. Notwithstanding anything to the
contrary herein contained, Tenant shall be obligated to remove any
telecommunications cabling and equipment installed by or for Tenant in the
Temporary Premises prior to returning the Temporary Premises to Landlord.

 





Page 2

--------------------------------------------------------------------------------

 



2.From and after the Effective Date, any notices to Tenant under the Lease shall
be sent as provided in Section 9.1 1 of the Lease, with a copy to:

 

AMAG Pharmaceuticals, Inc.

1100 Winter Street

Waltham, MA 0245 l

Attn:  Chief Information Officer

 

From and after the Effective Date,  notices to Tenant under the Lease shall not
be sent to Goodwin Procter, LLP.

 

3.(A)        Tenant warrants and represents that Tenant has not dealt with
any broker in connection with the consummation of this Second Amendment except
Colliers International (the "Broker") and in the event any claim is made against
Landlord relative to dealings by Tenant with any brokers other than the Broker,
Tenant shall defend the claim against Landlord with counsel of Tenant's
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

 

(B)        Landlord warrants and represents that Landlord has not dealt with
any broker in connection with the consummation of this Second Amendment ,  other
than the Broker, and in the event any claim is made against Tenant relative to
dealings by Landlord with brokers, Landlord shall defend the claim against
Tenant with counsel of Landlord 's  selection first approved by Tenant (which
approval will not be unreasonably withheld) and save harmless and indemnify
Tenant on account of loss, cost or damage which may arise by reason of such
claim.  Landlord agrees that it would be solely responsible for the payment of
brokerage commissions to the Broker,  if any were due, in connection with this
Second Amendment;  provided, however, that Landlord and Tenant each understand
that no commission or other payment is due or owing to Broker in connection with
the consummation of this Second Amendment.

 

4.Except as otherwise expressly provided herein, all capitalized terms used
herein without definition shall have the same meanings as are set forth in
the Lease.

 

5.Except as herein amended the Lease shall remain unchanged and in full
force and effect. All references to the "Lease" shall be deemed to be references
to the Lease as amended by the First Amendment and as herein amended.

 

6.Each of Landlord and Tenant hereby represents and warrants to the other that
all necessary action has been taken to enter this Second Amendment and that the
person signing this Second Amendment on its behalf has been duly authorized to
do so.

 

7.The parties acknowledge and agree that this Second Amendment may be executed
by electronic signature,  which shall be considered as an original signature for
all purposes and shall have the same force and effect as an original signature.
 Without limitation,

 





Page 3

--------------------------------------------------------------------------------

 



"electronic signature" shall include faxed versions of an original signature or
electronically scanned and transmitted versions (e.g.,  via pdf) of an original
signature.

 

 

[Remainder of page intentionally left blank.]

 





Page 4

--------------------------------------------------------------------------------

 



EXECUTED as of the date and year first above written.

 

 

 

LANDLORD:

 

 

 

WITNESS:

 

BP BAY COLONY LLC, a Delaware limited

 

 

liability company

/s/ Matthew Murry

 

 

 

 

 

BY:  BP BAY COLONY HOLDINGS LLC, a
Delaware limited liability company, its sole member

 

 

 

 

 

BY:  BOSTON PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited partnership, its
member

 

 

 

 

 

BY:  BOSTON PROPERTIES, INC., a Delaware
Corporation, its general partner

 

 

 

 

By:

/s/ David C. Provost

 

Name:

David C. Provost

 

Title:

SVP

 

 

 

 

 

 

 

 

TENANT:

 

 

 

WITNESS:

 

AMAG PHARMACEUTICALS, INC., a Delaware
corporation

 

 

 

/s/ Robert P. Blood

 

 

 

 

 

 

 

By:

/s/ Nathan McBride

 

Name:

Nathan McBride

 

Title:

SVP, CIO AMAG

 





Page 5

--------------------------------------------------------------------------------

 



EXHIBIT A

 

TEMPORARY PREMISES

 

Picture 1 [amag20151231ex1030cffd8001.jpg]

Page 6

--------------------------------------------------------------------------------